DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to Applicant’s amendment filed 8/25/21.
All previous claim interpretations under 35 USC 112, F are maintained herein.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kofi Aninakwa on 11/2/21.

The application has been amended as follows: 
IN THE CLAIMS:
CANCEL CLAIMS 1-11, 17-18, and 20
IN CLAIM 12, LINE 9, before “tooth” insert –a—
IN CLAIM 12, LINE 19, after “dental implant” INSERT –and having the computed flexibility—
IN CLAIM 12, LINE 31, after “altering” DELETE “or substantially altering”

IN CLAIM 12, LINE 35, after “and” INSERT –subsequently—
IN CLAIM 19, LINE 2, after “surround” DELETE “a” and INSERT –the—
IN CLAIM 21, LINE 2, after “portion” INSERT –of the custom dental implant—
IN CLAIM 25, LINE 1, after “computing” INSERT –is—
Allowable Subject Matter
Claims 12-16, 19, 21, and 25-26 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art, either alone or in proper combination, fails to teach a method comprising designing and providing a custom spring loaded dental implant having at least one flexible energy storing device, wherein the designing of the at least one flexible energy storing device comprises assessing an implant site of a patient to determine an initial stability required for the implant based on at least a quality and quantity of the bone, and computing, responsive to the assessing, an amount of flexibility required for the at least one flexible energy storing device, and forming the at least one flexible energy storing device to be integrated or along the custom spring loaded implant, wherein the implant is designed using 3D data, such that the data and the shape of the implant represent the shape of the natural extraction socket of the tooth, and wherein the custom spring loaded implant is inserted into the natural extraction socket, without altering a shape of the socket, via the at least one flexible energy storing device substantially deflecting in a spring like manner during insertion, and subsequently expanding to provide external pressure to stabilize the custom implant in the natural extraction socket as required.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD MORAN whose telephone number is (571)270-5349. The examiner can normally be reached Monday-Friday 7 AM-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 
/EDWARD MORAN/Primary Examiner, Art Unit 3772